842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William BENNETT, Plaintiff-Appellant,v.UNITED STATES of America, Department of the Army, Defendants,Association Growth Enterprises, Inc., National Associationfor Uniformed Services, Saturn Corporation, FrankJ. Cusimano, J.C. Pennington,Defendants-Appellees.
No. 87-1870.
United States Court of Appeals, Sixth Circuit.
March 15, 1988.

1
Before MILBURN and BOGGS, Circuit Judges, and ALDRICH, District Judge.*

ORDER

2
This pro se Michigan plaintiff appeals the district court's judgment dismissing his claim for invasion of privacy by intrusion.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff alleged that defendants unlawfully disclosed confidential information including his name and home address.  He alleged that the disclosure of this information without his consent caused him aggravation, harassment, annoyance and mental anguish.  The district court dismissed the complaint for failure to state a claim.


4
Reviewing the record in the light most favorable to the plaintiff, we conclude that plaintiff presented no genuine issue of material fact and that defendants are entitled to judgment as a matter of law.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).  Contrary to plaintiff's arguments, the disclosure of his name and home address is not an actionable invasion of a cognizable right to privacy.   See State Employees Ass'n v. Department of Management and Budget, 428 Mich. 104, 404 N.W.2d 606, 615-16 (1987);  Tobin v. Michigan Civil Service Comm'n, 416 Mich. 661, 331 N.W.2d 184, 189 (1982).


5
Accordingly, the district court's judgment of dismissal, entered August 27, 1987, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation